Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-12, filed  as preliminary amendment, are currently pending and have been considered below.
Response to Amendment
2.	Applicant’s amendment filed September 08, 2019. Claims 1-12 presented for Examination. Applicant’s amendment has been fully considered and entered.
Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on December 18, 201 (PCT/KR2017/014941) and November 15, 2017(KR 10-2017-0152318).
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 12/18/2020 and 09/08/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Abstract
5.	Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. The abstract is too long.
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “IP camera unit” and “pan tilt unit”  in claims 1-2 and 6-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-2 and 6-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claim limitation “IP camera unit” and “pan tilt unit”  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
12.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
13.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.       Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over McSheffrey (US 2012/0188076 A1) (hereinafter McSheffrey) in view of Lee (US 2011/0247837 A1) (hereinafter Lee).

               Regarding claim 1, McSheffrey discloses a remote fire extinguishing system (Fig. 2-4, fire extinguisher mounted at a fire extinguisher station for remote), comprising:
a flame sensor detecting a flame when a fire occurs and transmitting a flame sensing signal through a communication network (paragraph 0014, apparatus 10 for remote inspection of portable tanks inspects portable fire extinguishers 12 installed at one or a system 14 of fire extinguisher stations 16 includes means 18 for detecting lack of presence of a fire extinguisher 12);
a smartphone transmitting a capturing signal for an area where the fire occurs through the communication network when receiving the flame sensing signal through the communication network (paragraph 0032, station 306 include wireless transmission and reception circuitry (e.g., RF circuits, antenna, etc) for transmitting wireless signals to a PDA 342 and a laptop computer 344, or other wireless devices (e.g., a cellular phone) for quickly be alerted for internal and external conditions by using these wireless devices);
an IP camera unit capturing the fire area when receiving the capturing signal from the smartphone, and transmitting a captured image through the communication network to the smartphone (paragraph 0033, tanks 302, 304, information from flow gauge 346 transmitted to wireless devices (e.g., PDA 342, laptop computer 344, etc.) so that personnel can be quickly alerted to abnormal gas exhaust conditions, paragraph 0055, circuitry 714 include a camera and to capture and/or analyze images in an area around the fluid tank 704 and permitting remote visual inspection of the fluid tank 704 or surrounding environment by a user, a still or video camera may capture images); and
receiving a user control signal from the smartphone through the communication network (paragraph 0062, user device 720 such as a remote computer, cellular phone, smart phone, laptop computer, netbook computer, mobile device, or the like, employed to interface with central station 718, such as to receive updates or to provide instructions).
McSheffrey specifically fails to disclose a smart plug jetting a fire extinguishing liquid to the fire area when receiving a user control signal. 
In analogous art, Lee discloses a smart plug jetting a fire extinguishing liquid to the fire area when receiving a user control signal (Fig.2-5, paragraph 0027, apparatus 200 monitoring contents of industrial gas tanks 206, 208, 210, 212, 214, 216, 218 and monitored gauges 220, 222, 224, 226, 228, 230, 232 (i.e., smart plug jetting a fire extinguishing) capable of initiating a signal to a remote, paragraph 0052, When the alarm signal rings, a person having received the alarm signal on-site checks, paragraph 0028, fire extinguishing system further comprises an emergency telephone network that works to contact both a house where fire broke out and a senior management agency)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of use improved management of resources such as fire extinguishers, oxygen tanks, and other fluid containers within industrial/commercial settings disclosed by McSheffrey to receives fire detection signals detected from external detectors and distributes fire detection signals as taught by Lee to use sensor for operating a sprinkler senses the outbreak of a fire, only the relevant sprinkler operates by means of a valve mounted thereon, thereby operating sprinklers only when fire has actually broken out, and enabling central control office, fire station, or the like to verify outbreak of a fire  [Lee, Abstract].
Regarding claim 2, McSheffrey discloses the remote fire extinguishing system of claim 1, wherein the IP camera unit includes an IP camera capturing the fire area; and a pan tilt unit having the IP camera mounted thereon and moving the IP camera in an upper, lower, left, or right direction by the user control signal from the smartphone (paragraph 0062, user device 720 such as a remote computer, cellular phone, smart phone, laptop computer, netbook computer, mobile device, or the like, employed to interface with central station 718, such as to receive updates or to provide instructions, paragraph 0055, circuitry 714 include a camera and to capture and analyze images in an area around fluid tank 704 and permitting remote visual inspection of the fluid tank 704 or surrounding environment by a user, a still or video camera may capture images).
Regarding claim 3, McSheffrey discloses the remote fire extinguishing system of claim 2, wherein the smart plug includes a pressurizing pump pressurizing water; and an electronic valve jetting water from the pressurizing pump, wherein a jetting nozzle is connected to the electronic valve, and wherein the jetting nozzle is mounted on the IP camera (paragraph 0055, circuitry 714 include a camera and to capture and analyze images in an area around fluid tank 704 and permitting remote visual inspection of fluid tank 704 or surrounding environment by user, still or video camera capture images, paragraph 006, FIG. 1, apparatus for remote inspection of pressurized tanks distributed at a system, paragraph 0014, detecting presence of fire extinguisher 12, means 20 for detecting out-of-range pressure of contents of a fire extinguisher 12).
Regarding claim 4, McSheffrey discloses the remote fire extinguishing system of claim 2, wherein the smart plug includes a fire extinguishing liquid tank; and an electronic valve jetting a fire extinguishing liquid from the fire extinguishing liquid tank, wherein a jetting nozzle is connected to the electronic valve, and wherein the jetting nozzle is mounted on the IP camera (paragraph 0055, circuitry 714 include a camera and to capture and analyze images in an area around fluid tank 704 and permitting remote visual inspection of fluid tank 704 or surrounding environment by user, still or video camera capture images).
Regarding claim 5, McSheffrey discloses the remote fire extinguishing system of claim 3, wherein the IP camera and the jetting nozzle are together moved in an upper, lower, left, or right direction by the user control signal from the smartphone (paragraph 0062, 714 include a camera and to capture and analyze images in an area around fluid tank 704 and permitting remote visual inspection of fluid tank 704 or surrounding environment by user, still or video camera capture images, paragraph 018, tether include gyroscopic or inertial sensors on fire extinguisher, along with processing to control and analyze feedback from these sensors (i.e., control direction)).
Regarding claim 6, McSheffrey discloses a remote security system (Fig. 2-4, fire extinguisher mounted at a fire extinguisher station for remote), comprising:
a trespass sensor detecting a trespass when the trespass occurs and transmitting a trespass sensing signal through a communication network paragraph 0014, apparatus 10 for remote inspection of portable tanks inspects portable fire extinguishers 12 installed at one or a system 14 of fire extinguisher stations 16 includes means 18 for detecting lack of presence of a fire extinguisher 12);
a smartphone transmitting a capturing signal for an area where the trespass occurs through the communication network when receiving the trespass sensing signal through the communication network (paragraph 0032, station 306 include wireless transmission and reception circuitry (e.g., RF circuits, antenna, etc) for transmitting wireless signals to a PDA 342 and laptop 344, or other wireless devices (e.g., a cellular phone) for quickly alerted for internal and external conditions by using wireless devices);
an IP camera unit capturing the trespassing area when receiving the capturing signal from the smartphone, and transmitting a captured image through the communication network to the smartphone (paragraph 0033, tanks 302, 304, information from flow gauge 346 transmitted to wireless devices (e.g., PDA 342, laptop computer 344, etc.) so that personnel can be quickly alerted to abnormal gas exhaust conditions, paragraph 0055, circuitry 714 include a camera and to capture and/or analyze images in an area around the fluid tank 704 and permitting remote visual inspection of the fluid tank 704 or surrounding environment by a user, still or video camera capture images); and
receiving a user control signal from the smartphone through the communication network (paragraph 0062, user device 720 such as a remote computer, cellular phone, smart phone, laptop computer, netbook computer, mobile device, or the like, employed to interface with central station 718, such as to receive updates or to provide instructions).
McSheffrey specifically fails to disclose a smart plug jetting a fire extinguishing liquid to the fire area when receiving a user control signal. 
In analogous art, Lee discloses a smart plug jetting a fire extinguishing liquid to the fire area when receiving a user control signal (Fig.2-5, paragraph 0027, apparatus 200 monitoring contents of industrial gas tanks 206, 208, 210, 212, 214, 216, 218 and monitored gauges 220, 222, 224, 226, 228, 230, 232 (i.e., smart plug jetting a fire extinguishing) capable of initiating a signal to a remote, paragraph 0052, When the alarm signal rings, a person having received the alarm signal on-site checks, paragraph 0028, fire extinguishing system further comprises an emergency telephone network that works to contact both a house where the fire broke out and senior management agency)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of use improved management of resources such as fire extinguishers, oxygen tanks, and other fluid containers within industrial/commercial settings disclosed by McSheffrey to receives fire detection signals detected from external detectors and distributes fire detection signals as taught by Lee to use sensor for operating a sprinkler senses the outbreak of a fire, only the relevant sprinkler operates by means of a valve mounted thereon, thereby operating sprinklers only when fire has actually broken out, and enabling central control office, fire station, or the like to verify outbreak of a fire  [Lee, Abstract].
Regarding claim 7, McSheffrey discloses the remote security system of claim 6, wherein the IP camera unit includes an IP camera capturing the trespassing area; and a pan tilt unit having the IP camera mounted thereon and moving the IP camera in an upper, lower, left, or right direction by the user control signal from the smartphone (paragraph 0062, user device 720 such as a remote computer, cellular phone, smart phone, laptop computer, netbook computer, mobile device, or the like, employed to interface with central station 718, such as to receive updates or to provide instructions, paragraph 018, tether include gyroscopic or inertial sensors on fire extinguisher, along with processing to control and analyze feedback from these sensors (i.e., control direction)).
Regarding claim 8, McSheffrey discloses the remote security system of claim 6, wherein the smart plug includes a pressurizing pump pressurizing water; and an electronic valve jetting water from the pressurizing pump, wherein a jetting nozzle is connected to the electronic valve, and wherein the jetting nozzle is mounted on the IP camera (paragraph 0055, circuitry 714 include a camera and to capture and analyze images in an area around fluid tank 704 and permitting remote visual inspection of fluid tank 704 or surrounding environment by user, still or video camera capture images, paragraph 006, FIG. 1, apparatus for remote inspection of pressurized tanks distributed at a system, paragraph 0014, detecting presence of fire extinguisher 12, means 20 for detecting out-of-range pressure of contents of a fire extinguisher 12)..
Regarding claim 9, McSheffrey discloses the remote security system of claim 6, wherein the smart plug includes a fire extinguishing liquid tank; and an electronic valve jetting a fire extinguishing liquid from the fire extinguishing liquid tank, wherein a jetting nozzle is connected to the electronic valve, and wherein the jetting nozzle is mounted on the IP camera (para 0055, circuitry 714 include camera and capture and analyze images in area around fluid tank 704 and permitting remote visual inspection of fluid tank 704 or surrounding environment from still or video camera capture images).
Regarding claim 10, McSheffrey discloses the remote security system of claim 8, wherein the IP camera and the jetting nozzle are together moved in an upper, lower, left, or right direction by the user control signal from the smartphone (paragraph 0062, user device 720 such as a remote computer, cellular phone, smart phone, laptop computer, netbook computer, mobile device, or the like, employed to interface with central station 718, such as to receive updates or to provide instructions, paragraph 018, tether include gyroscopic or inertial sensors on fire extinguisher, along with processing to control and analyze feedback from these sensors (i.e., control direction)).
Regarding claim 11, McSheffrey discloses the remote fire extinguishing system of claim 4, wherein the IP camera and the jetting nozzle are together moved in an upper, lower, left, or right direction by the user control signal from the smartphone (paragraph 018, tether include gyroscopic or inertial sensors on fire extinguisher, along with processing to control and analyze feedback from these sensors (i.e., control direction), paragraph 0062, user device 720 such as a remote computer, cellular phone, smart phone, laptop computer, netbook computer, mobile device, or the like, employed to interface with central station 718, such as to receive updates or to provide instructions).
Regarding claim 12, McSheffrey discloses the remote security system of claim 9, wherein the IP camera and the jetting nozzle are together moved in an upper, lower, left, or right direction by the user control signal from the smartphone (paragraph 0032, station 306 include wireless transmission and reception circuitry (e.g., RF circuits, antenna, etc) for transmitting wireless signals to a PDA 342 and a laptop computer 344, or other wireless devices (e.g., a cellular phone)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can normally be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689